DETAILED ACTION

Response to Amendment
The amendment filed on 08/10/2021 has overcome all rejections under 35 U.S.C. § 112 as well as all objections in the Office Action field on 02/10/2021. Further merits of the application are discussed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Wu et al (CN 104728779 A; previously relied upon by the examiner; listed by Applicant under Foreign Patent Documents in the IDS filed on 01/29/2021; English translation document provided by Applicant and filed on 01/29/2021; referred to hereinafter as Wu).
Wu discloses a method comprising: 
forming, over a backlight unit (evident by the description in ¶ 0049, a quantum dot layer (fourth luminescent film layer shown in Fig 4 and described in at least ¶ 0048, excluding diffusion film 60 and water vapor barrier layer 70) comprising a plurality of quantum dots (quantum dot 30) embedded in a matrix material (matrix material pattern shown in Fig 4), 

wherein the quantum dot layer is configured to enhance a luminance characteristic (described in ¶ 0045 as enabling the display device to achieve a suitable
brightness at a high color gamut value); and 
forming, over the non-planar surface of the quantum dot layer (over perimeter surfaces of 50), an encapsulation layer (diffusion layer 60 and water gas barrier layer 70) comprising a sealing material (water vapor barrier layer 70) configured to environmentally seal the quantum dot layer (configuration shown in Fig 4 and described in ¶ 0047 as water vapor barrier 70 described above has a very good barrier effect on moisture and oxygen), 
wherein the sealing material is different from the matrix material (at least 10 and 50 together are different material than 60 due to the description in ¶¶ 0038-0043).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 11-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Wu in view of Kelly et al (US 8033706 B1; previously relied upon and referred to hereinafter as “Kelly”) and Hwang (US 7722225 B2; previously relied upon and hereinafter “Hwang”), and Harada et al (US 20020114169 A1; newly relied upon; hereinafter “Harada”).
Re Claim 1:
Wu teaches a method for manufacturing a display device (described below) comprising: 
forming a backlight unit (evident by the description in at least ¶ 0049 of a backlight module is provided); 
forming a quantum dot layer (fourth luminescent film layer shown in Fig 4 and described in at least ¶ 0048, excluding diffusion film 60 and water vapor barrier layer 70) over the backlight unit (evident by the description in ¶ 0049), wherein the quantum dot layer (fourth luminescent film layer excluding 60 and 70) comprises at least one quantum dot (quantum dot 30) and a resin (adhesive 10; described in ¶¶ 0038-0039); 
curing the resin (mixed colloid is solidified, described in ¶ 0059); and 
forming an encapsulation layer (60 and 70) over the quantum dot layer (shown in Fig 4), 
wherein a top surface of the quantum dot layer comprises at least one optical feature (described below), 
wherein the at least one optical feature is selected from a light enhancing property of a plurality of diffusion particles (diffusion particles 40, described in ¶ 0048) dispersed in the quantum dot layer (shown in Fig 4), and
wherein, by the at least one optical feature, the quantum dot layer (fourth luminescent layer excluding 60 and 70) is configured to enhance a luminance characteristic of the display enabling the display device to achieve a suitable brightness at a high color gamut value).
Wu does not explicitly describe the plurality of diffusion particles are microspheres.
Kelly teaches a plurality of diffusion particles that are microspheres (dispersed domains, described in Col 29, line 60 – Col 30, line 8).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of diffusion particles of Wu as a plurality of microspheres as taught by Kelly for the benefit of optimizing light scattering (Kelly: Col 29, line 60 – Col 30, line 8) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A).
Wu does not teach the plurality of microspheres dispersed in the quantum dot layer protrude through the top surface.
Hwang teaches a plurality of diffusion particles (first diffusion particles 412, analogous to the claimed plurality of microspheres) dispersed in a diffusion layer (diffuser 332A, analogous to the claimed quantum dot layer) protrude through a top surface (protrude through the top surface of bottom layer of the first resin 414, indicated by the dashed line in Fig 5A with the examiner’s annotations, below).
Figure 5A of Hwang with the examiner's annotations

    PNG
    media_image1.png
    258
    611
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of microspheres of Wu (as modified in view of Kelly) according to the teachings of the plurality particles of Hwang for the benefit of optimizing light diffusion so that a user does not see white lines (Hwang: Col 5, lines 13-19) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A).
Wu does not disclose wherein the plurality of microspheres have a size that is greater than a thickness of the quantum dot layer.
Harada teaches a plurality of beads 6 (shown in Fig 6, described in ¶ 0050, analogous in at least position to the claimed plurality of microspheres) that have a size that is greater than a thickness of a light diffusion layer 3 (shown in Fig 6, described in ¶ 0050, analogous in at least position to the claimed quantum dot layer).
In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Further, one of ordinary skill in the art would have been motivated to obtain more uniformly diffused light beams (Harada: ¶ 0050)
Re Claim 2:
Due to the combination in claim 1, above, Wu at least suggests further comprising disposing the plurality of microspheres by describing disposing a plurality of diffusion particles (described in ¶ 0056) in the quantum dot layer (fourth luminescent film layer excluding 60 and 70) before curing the resin (curing the colloid, ¶ 0056) to form the at least one optical feature of the top surface of the quantum dot layer (described in ¶ 0056).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Wu as at least suggesting 
Re Claim 3:
Due to the combination in claim 1, with regard to the plurality of microspheres, Wu at least suggests distributing the plurality of microspheres in a non-uniform manner in the quantum dot layer, wherein at least one population of the plurality of microspheres is distributed having a non-uniform diameter due to the configuration in at least Fig 6 of Harada.
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Wu as at least suggesting distributing the plurality of microspheres in a non-uniform manner in the quantum dot layer, wherein at least one population of the plurality of microspheres is distributed having a non-uniform diameter.
Re Claim 4:
Wu does not disclose the microspheres comprise glass.
Kelly teaches a plurality of microspheres comprise glass (described in Col 78, lines 61-65 as …domains comprise at least one of an immiscible polymer, cross-linked particles, glass microspheres, hollow glass microspheres…). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the microspheres of Wu (as modified in view of Kelly, Hwang, and Harada) from glass as taught by Kelly to scatter light it is a settled principle of law that a mere carrying forward of an original patented conception 
Re Claim 5:
Wu does not disclose the microspheres comprise a polymer.
Kelly teaches a plurality of microspheres comprise a polymer (described in Col 78, lines 61-65 as …domains comprise at least one of an immiscible polymer, cross-linked particles, glass microspheres, hollow glass microspheres…). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the microspheres of Wu (as modified in view of Kelly, Hwang, and Harada) from a polymer as taught by Kelly to scatter light it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A).
Re Claim 6:
Wu does not disclose the plurality of microspheres have a diameter of 10 to 30 micrometers.
Kelly suggests the limitation by teaching in Col 11, lines 4-6 that microspheres (dispersed domains) have a diameter from about 1 μm to about 30 μm (necessarily encompassing 10 to 30 micrometers). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of microspheres of Wu (as modified in view of Kelly, Hwang, and Harada) as suggested by Kelly to optimize light scattering a prima facie case of obviousness exists when claimed ranges "overlap or lie inside ranges disclosed by the prior art" (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP § 2144.05 I).
Re Claim 11:
Although Wu discloses a backlight, Wu is silent regarding:
wherein the forming of the backlight unit comprises forming a backlight unit comprising a light source that emits a primary light, and a light guide panel optically coupled to the light source, and 
wherein the forming of the quantum dot layer comprises forming the quantum dot layer over the light guide panel.
Hwang teaches:
forming of a backlight unit (BLU 202) comprises forming a backlight unit (202) comprising a light source (light source 302) that emits a primary light (shown with arrows in Fig 4), and a light guide panel (light source reflector 304) optically coupled to the light source (shown in Fig 4), and 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the backlight and quantum dot layer of Wu (as modified in view of Kelly, Hwang, and Harada) according to the teachings of the backlight unit and diffuser of Hwang for the benefit of obtaining a definite configuration.
Re Claim 12:
Although Wu discloses a backlight, Wu is silent regarding:
wherein the forming of the backlight unit comprises forming a backlight unit comprising a light source that emits a primary light, and an optical cavity coupled to the light source, and 
wherein the forming of the quantum dot layer comprises forming the quantum dot layer over the optical cavity.
Hwang teaches:
forming of a backlight unit (BLU 202) comprises forming a backlight unit (202) comprising a light source (light source 302) that emits a primary light (shown with arrows in Fig 4), and an optical cavity coupled to the light source (shown as the cavities in light reflector 304 in which 302 is disposed), and 
forming of a diffuser 332 (analogous the claimed quantum dot layer) comprises forming the diffuser 332 over the optical cavity (configuration shown in Fig 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the backlight and quantum dot layer 
Re Claim 13:
Wu discloses a display device (described below) comprising: 
a backlight unit (described as backlight module in ¶ 0049) comprising a light source (blue LED described in ¶ 0049) that emits a primary light (described as blue LED excites in ¶ 0049);
a quantum dot layer (fourth luminescent film layer shown in Fig 4 and described in at least ¶ 0048, excluding diffusion film layer 60 and gas barrier layer 70), the quantum dot layer comprising: 
at least one population of quantum dots (quantum dot 30) embedded in a resin material (adhesive 10; described in ¶¶ 0038-0039); and 
a plurality of diffusion particles (diffusion particles 40) dispersed in a top surface of the quantum dot layer (specifically transparent supporting film layer 50 of the quantum dot layer (fourth luminescent film layer excluding 60 and 07) as shown in Fig 4); and
an encapsulation layer (60 and 70) disposed on the quantum dot layer (shown in Fig 4), wherein the encapsulation layer (60 and 70) covers an irregular top surface of the quantum dot layer (specifically including protrusion structure 510 and recess structure 520), and wherein, by the irregular top surface, the quantum dot layer is configured to enhance at least one of a luminance characteristic of the display device (described in ¶ 0045 as enabling the display device to achieve a suitable brightness at a high color gamut value).
does not explicitly describe the plurality of diffusion particles are a plurality of microspheres.
Kelly teaches a plurality of diffusion particles that are microspheres (dispersed domains, described in Col 29, line 60 – Col 30, line 8).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of diffusion particles of Wu as a plurality of microspheres as taught by Kelly for the benefit of optimizing light scattering (Kelly: Col 29, line 60 – Col 30, line 8) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A).
Wu does not disclose the plurality of microspheres dispersed in the quantum dot layer protrude through the top surface.
Hwang teaches a plurality of diffusion particles (first diffusion particles 412) dispersed in a diffusion layer (diffuser 332A) protrude through a top surface (protrude through the top surface of bottom layer of the first resin 414, indicated by the dashed line in Fig 5A with the examiner’s annotations, above).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of microspheres of Wu (as modified in view of Kelly) according to the teachings of the plurality particles of Hwang for In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A).
Although Wu teaches a backlight unit, Wu does not explicitly describe:
the backlight unit comprising a light source that emits a primary light, and a light guide panel optically coupled to the light source; 
the quantum dot layer (fourth luminescent film layer excluding diffusion film layer 60 and gas barrier layer 70) disposed on the light guide panel.
Hwang teaches:
a backlight unit (BLU 202) comprising a light source (light source 302) that emits a primary light (shown with arrows in Fig 4), and a light guide panel (light source reflector 304) optically coupled to the light source (shown in Fig 4); 
 a diffuser 332 (analogous to the claimed the quantum dot layer) disposed on the light guide panel (configuration shown in Fig 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the backlight and quantum dot layer of Wu (as modified in view of Kelly and Hwang) according to the teachings of the backlight unit and diffuser of Hwang for the benefit of obtaining a definite configuration.
does not disclose wherein the plurality of microspheres have a size that is greater than a thickness of the quantum dot layer.
Harada teaches a plurality of beads 6 (shown in Fig 6, described in ¶ 0050, analogous in at least position to the claimed plurality of microspheres) that have a size that is greater than a thickness of a light diffusion layer 3 (shown in Fig 6, described in ¶ 0050, analogous in at least position to the claimed quantum dot layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of microspheres of Wu (as modified in view of Kelly and Hwang) according to the proportion of the plurality of beads to the diffusion layer as taught by Harada since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Further, one of ordinary skill in the art would have been motivated to obtain more uniformly diffused light beams (Harada: ¶ 0050)
Re Claim 14:
Due to the combination in claim 13, with regard to the plurality of microspheres, Wu at least suggests distributing the plurality of microspheres in a non-uniform manner in the 
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Wu as at least suggesting distributing the plurality of microspheres in a non-uniform manner in the quantum dot layer; and at least one population of the plurality of microspheres is distributed having a non-uniform diameter.
Re Claim 15:
Wu does not teach the microspheres comprise glass.
Kelly teaches a plurality of microspheres comprise glass (described in Col 78, lines 61-65 as …domains comprise at least one of an immiscible polymer, cross-linked particles, glass microspheres, hollow glass microspheres…). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the microspheres of Wu (as modified in view of Kelly and Hwang) from glass as taught by Kelly to scatter light it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A).

Re Claim 16:
Wu does not teach the microspheres comprise a polymer.
Kelly teaches a plurality of microspheres comprise a polymer (described in Col 78, lines 61-65 as …domains comprise at least one of an immiscible polymer, cross-linked particles, glass microspheres, hollow glass microspheres…). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the microspheres of Wu (as modified in view of Kelly and Hwang) from a polymer as taught by Kelly to scatter light it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A).
Re Claim 17:
Wu does not teach the plurality of microspheres have a diameter of 10 to 30 micrometers.
Kelly suggests the limitation by teaching in Col 11, lines 4-6 that microspheres (dispersed domains) have a diameter from about 1 μm to about 30 μm (necessarily encompassing 10 to 30 micrometers). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of microspheres of Wu prima facie case of obviousness exists when claimed ranges "overlap or lie inside ranges disclosed by the prior art" (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP § 2144.05 I).
Re Claim 18:
Wu teaches a method for manufacturing a display device (described below) comprising: 
forming a backlight unit (evident by the description of the backlight module described in ¶ 0049); 
forming a quantum dot layer (fourth luminescent film layer, shown in Fig 4 and described in at least ¶ 0048, excluding diffusion film layer 60 and gas barrier layer 70) comprising a resin (adhesive 10, described in ¶¶ 0038-0039), at least one population of quantum dots (quantum dots 30) and a plurality of diffusion particles (diffusion particles 40) dispersed in a top surface of the quantum dot layer (specifically transparent supporting film layer 50 of the quantum dot layer (fourth luminescent film layer excluding 60 and 07) as shown in Fig 4); 
curing the resin of the quantum dot layer (mixed colloid is solidified, described in ¶ 0059); and 
forming an encapsulation layer (60 and 70) over the quantum dot layer (shown in Fig 4), wherein the quantum dot layer is configured to enhance a luminance characteristic of the display device (described in ¶ 0045 as enabling the display device to achieve a suitable brightness at a high color gamut value).
Kelly teaches a plurality of diffusion particles that are microspheres (dispersed domains, described in Col 29, line 60 – Col 30, line 8).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of diffusion particles of Wu as a plurality of microspheres as taught by Kelly for the benefit of optimizing light scattering (Kelly: Col 29, line 60 – Col 30, line 8) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A).
Wu does not teach the plurality of microspheres dispersed in the quantum dot layer protrude through the top surface.
Hwang teaches a plurality of diffusion particles (first diffusion particles 412) dispersed in a diffusion layer (diffuser 332A) protrude through a top surface (protrude through the top surface of bottom layer of the first resin 414, indicated by the dashed line in Fig 5A with the examiner’s annotations, above).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of microspheres of Wu (as modified in view of Kelly) according to the teachings of the plurality particles of Hwang for the benefit of optimizing light diffusion so that a user does not see white lines (Hwang: Col 5, lines 13-19) since it is a settled principle of law that a mere carrying forward of an original In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A).
Due to the combination above, Wu at least suggests wherein, by the plurality of microspheres, the quantum dot layer is configured to enhance a luminance characteristic of the display device.
Wu does not disclose wherein the plurality of microspheres have a size that is greater than a thickness of the quantum dot layer.
Harada teaches a plurality of beads 6 (shown in Fig 6, described in ¶ 0050, analogous in at least position to the claimed plurality of microspheres) that have a size that is greater than a thickness of a light diffusion layer 3 (shown in Fig 6, described in ¶ 0050, analogous in at least position to the claimed quantum dot layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of microspheres of Wu (as modified in view of Kelly and Hwang) according to the proportion of the plurality of beads to the diffusion layer as taught by Harada since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Further, one of ordinary skill in the art would have been motivated to obtain more uniformly diffused light beams (Harada: ¶ 0050)
Re Claim 19:
Due to the combination in claim 18, with regard to the plurality of microspheres, Wu at least suggests distributing the plurality of microspheres in a non-uniform manner in the quantum dot layer; and at least one population of the plurality of microspheres is distributed having a non-uniform diameter due to the configuration in at least Fig 6 of Harada.
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Wu as at least suggesting distributing the plurality of microspheres in a non-uniform manner in the quantum dot layer; and at least one population of the plurality of microspheres is distributed having a non-uniform diameter.
Re Claim 20:
Wu does not teach the microspheres comprise glass.
Kelly teaches a plurality of microspheres comprise glass (described in Col 78, lines 61-65 as …domains comprise at least one of an immiscible polymer, cross-linked particles, glass microspheres, hollow glass microspheres…). 

Re Claim 21:
Wu does not teach the microspheres comprise a polymer.
Kelly teaches a plurality of microspheres comprise a polymer (described in Col 78, lines 61-65 as …domains comprise at least one of an immiscible polymer, cross-linked particles, glass microspheres, hollow glass microspheres…). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the microspheres of Wu (as modified in view of Kelly and Hwang) from a polymer as taught by Kelly to scatter light it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A).
Re Claim 22:
Wu does not teach the plurality of microspheres have a diameter of 10 to 30 micrometers.
Kelly suggests the limitation by teaching in Col 11, lines 4-6 that microspheres (dispersed domains) have a diameter from about 1 μm to about 30 μm (necessarily encompassing 10 to 30 micrometers). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of microspheres of Wu (as modified in view of Kelly and Hwang) as suggested by Kelly to optimize light scattering a prima facie case of obviousness exists when claimed ranges "overlap or lie inside ranges disclosed by the prior art" (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP § 2144.05 I).

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sturley (US 8192829 B2; previously relied upon; hereinafter “Sturley”)
Re Claim 26:
Wu does not disclose wherein the forming the quantum dot layer comprises embossing at least one optical feature in the top surface of the quantum dot layer to form the non- planar surface.
Sturley teaches embossing at least one optical feature (described in Col 7, lines 65-67 as an outer surface thereof is scored or embossed at 260 to create raised portions 270 and/or lowered portions 272 as can be seen in FIG. 7B).

Re Claim 29:
With regard to the at least one feature, Wu at least suggests embossing of the at least one feature comprises embossing a plurality of spherical lenses (shown as 510 and 520 in Fig 4).
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Wu as at least suggesting embossing of the at least one feature comprises embossing a plurality of spherical lenses.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sturley as applied to claim 26 above, and further in view of Choi et al (US 20150285444 A1; previously relied upon; listed as “D” on the PTO-892 filed on 05/01/2020; hereinafter “Choi”).
With regard to the at least one optical feature, Wu further discloses a plurality of protrusions (510) for modifying incident light rather than a plurality of prisms for modifying incident light.
Choi teaches at least one optical feature for modifying incident light in the form of a plurality of protrusions (shown in optical layer 1300 in Fig 5B) and a plurality of prisms (shown in light collection layer 2202 in Fig 6C).
.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sturley as applied to claim Kelly above, and further in view of Kelley.
With regard to the at least one optical feature, Wu further discloses a film layer 50 with convex structure 510 for modifying incident light, rather than a plurality of lenticular lenses for modifying incident light.
Kelly teaches at least one optical feature for modifying incident light (light redirecting elements; Col 43, lines 5-53) that may be a film layer (embossed light diffusing film UTE-22, Col 43, lines 22-23) and a plurality of lenticular lenses (lenticular lens array described in Col 43, line 24).
Since prior art recognized equivalence for the same purpose is deemed at least obvious under MPEP § 2144.06, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the plurality of protrusions of Wu to be an equivalent structure as the claimed plurality of plurality of lenticular lenses for the purpose of modifying incident light.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record, Wu, fails to disclose, teach, suggest, or render obvious the combined method, structure, and functionality of the encapsulation layer comprising a glass sealing material as set forth in the claim.

Claim 23 is allowed.
The closest prior art of record, Wu, fails to disclose, teach, suggest, or render obvious the combined method, structure, and functionality of an encapsulation layer comprising a glass as set forth in the claim. An analysis of the claim limitations as compared with the disclosure and teachings of Wu and Sturley, respectively, is given below.
Wu teaches a method for manufacturing a display device (described below) comprising: 
forming a backlight unit (evident by the description of the backlight module described in ¶ 0049); 
forming a quantum dot layer (fourth luminescent film layer, shown in Fig 4 and described in at least ¶ 0048, excluding diffusion film layer 60 and gas barrier layer 70) comprising a resin (adhesive 10, described in ¶¶ 0038-0039), at least one population of quantum dots (quantum dots 30); 
curing resin of the quantum dot layer (mixed colloid is solidified, described in ¶ 0059); 

forming an encapsulation layer (60 and 70) on the quantum dot layer (shown in Fig 4 and described in ¶ 0059), 
wherein, by the feature (510 and 520), the quantum dot layer (fourth luminescent film layer excluding 60 and 70) is configured to enhance at least one of a luminance characteristic of the display device.
Wu does not disclose:
partially curing a photoluminescent layer; and 
embossing a feature in the partially cured luminescent layer extending throughout the entirety of the top surface.
Sturley teaches partially curing a photoluminescent layer (260); and 
embossing a feature (raised portion) in the partially cured luminescent layer extending throughout the entirety of the top surface (shown in Fig 7B and described in Col 7, lines 64-67 as (after) the photoluminescent portion is at least partially cured, an outer surface thereof is scored or embossed at 260 to create raised portions 270 and/or lowered portions 272 as can be seen in FIG. 7B).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the quantum dot layer of Wu by the process of partially curing and embossing as taught by Sturley for the benefit of having a means to form the feature.
Wu at least suggests forming, on the embossed top surface of the quantum dot layer, an encapsulation layer.
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Wu as at least suggesting forming, on the embossed top surface of the quantum dot layer, an encapsulation layer.
Wu does not describe completing the curing of the partially cured resin of the quantum dot layer to form a quantum dot layer having an embossed top surface.
However, the only two options would have been to try completely curing the partially cured resin of the quantum dot layer to form a quantum dot layer having an embossed top surface or not to try completely curing the partially cured resin of the quantum dot layer to form a quantum dot layer having an embossed top surface.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try completely curing the partially cured resin of the quantum dot layer of Wu (as modified in view of Sturley) to form the a quantum dot layer of Wu (as modified in view of Sturley) having an embossed top surface of Wu (as modified in view Sturley) for the benefit of structural integrity since the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions (In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007); MPEP § 2144.05 II B).
Wu does not disclose the encapsulation layer (60 and 70) comprising a glass, instead Wu discloses the encapsulation layer comprising a resin (specifically 60 described as acrylate in ¶ 0043). Therefore the claim is novel.
not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized glass as being an equivalent structure the resin of Wu (as modified in view of Sturley) since the water vapor layer of 70 of the encapsulation layer was designed to be compatible with a resin. Therefore, the claim is non-obvious.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 13, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, the examiner has relied upon Harada (newly relied upon) to teach the amended limitations in the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875